Citation Nr: 1741165	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-33 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from October 1983 to March 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran perfected a timely appeal.  See March 2012 Notice of Disgreement; September 2013 Statement of the Case; November 2013 Substantive Appeal (VA Form 9).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently scheduled for a Video Hearing before a Veteran's Law Judge in May 2017.  Prior to the scheduled hearing, the Veteran requested that it be rescheduled.  He reported that he would be recovering from scheduled surgery at the time of the May 2017 hearing.  The Veteran has presented good cause and his hearing has not been rescheduled, this must be done.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for the requested Video Hering before the before a Veterans Law Judge of the Board.  The AOJ should send notice of the scheduled hearing to the Veteran at his current address of record, a copy of which should be associated with the record.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

